Motion Granted; Order filed April 14, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00054-CV
                                   ____________

DAVID GREEN, ANNIE M. BRANCH A/K/A ANNIE GREEN, CHANDRA
      WARE D/B/A SAPPHIRE REALTY A/K/A SAPPHIRE REALTY
     HOUSTON AND D'ADREINNE M. TRUITT-SWEATT, Appellants

                                        V.

TAMEIKA EVANS AND DAVID EVANS, INDIVIDUALLY AND AS NEXT
       FRIEND OF DAVION EVANS, A MINOR CHILD, TIMOTHY
     EVANS, A MINOR CHILD, UNIQUE EVANS, A MINOR CHILD,
      DAVID EVANS, II, A MINOR CHILD, AND TATIANA EVANS,
                            Appellees


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-26231

                                     ORDER

      On March 31, 2020, this court issued an opinion dismissing this appeal. On
April 1, 2020, appellant filed a motion for rehearing. The motion is GRANTED.

      This court’s opinion filed March 31, 2020 is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.

      The appellant’s brief is due May 14, 2020.

                                  PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Poissant.